           Case 2:19-cv-08488-FMO-DFM Document 12 Filed 11/05/19 Page 1 of 10 Page ID #:24



                     1          Law Offices of Stephen Abraham
                           Stephen E. Abraham, Esq. (State Bar No. 172054)
                     2                    stephen@abraham-lawoffices.com
                                                 1592 Pegasus Street
                     3                    Newport Beach, California 92660
                                              Telephone: (949) 878-8608
                     4                        Facsimile: (714) 852-3366

                     5     Attorney for Defendants
                     6

                     7
                                                        UNITED STATES DISTRICT COURT
                     8                                 CENTRAL DISTRICT OF CALIFORNIA
                     9
                   10      Carmen John Perri, an individual,

                   11                                               Plaintiff,   Case No. 2:19-cv-08488-FMO-DFM
                                                v.                               DEFENDANTS’ ANSWER TO
                   12                                                            COMPLAINT
                   13 New Peking Cerritos Inc., a                                Honorable Fernando M. Olguin
                      California corporation; Cerritos
                                                                                     First Street Courthouse
                   14 Village, LLC, a California limited
                      liability company; and DOES 1-10,                              350 West 1st Street, Courtroom 6D
                   15 inclusive,
                                                                                     Los Angeles, California

                   16                                           Defendants.

                   17

                   18

                   19                    Defendants, New Peking Cerritos Inc., a California corporation (“New

                   20      Peking”); Cerritos Village, LLC (“Cerritos Village”) (collectively

                   21      “Defendants”), solely on their own behalf and for no other defendant, in answer to

                   22      the Complaint of Plaintiff Carmen John Perri (“Plaintiff”), admit, allege, and deny

                   23      as follows:

                   24                                           ANSWER TO PLAINTIFF’S

                   25                                          ALLEGATIONS RE PARTIES

                   26                1.         Defendants state that the allegations of paragraph 1 of the Complaint

                   27      constitute legal conclusions by Plaintiff, for which no response is required. To the

                   28      extent a response is required, Defendants allege that they are without sufficient
Stephen E. Abraham
____ LAW O FF ICES ____
 1 5 92 Pe gasus Stree t
 New port Bea ch, CA
          9 2 660          Answer (lt)                                        1
    (9 49 ) 87 8-8608
                                                               DEFENDANTS’ ANSWER TO COMPLAINT
           Case 2:19-cv-08488-FMO-DFM Document 12 Filed 11/05/19 Page 2 of 10 Page ID #:25



                     1     information or belief as to the matters set forth therein, and placing their denial on
                     2     that basis, deny each and every allegation set forth therein.
                     3               2.    In response to the allegations in paragraphs 2 and 3 of the Complaint,
                     4     Cerritos Village admits that it has an interest in the property located at 19131
                     5     Bloomfield, Cerritos, California 90703 and did so on or around August 25, 2019.
                     6               3.    In response to the allegations in paragraphs 4 and 5 of the Complaint,
                     7     New Peking admits that it has an interest in the business located at 19131
                     8     Bloomfield, Cerritos, California 90703 and did so on or around August 25, 2019.
                     9               4.    In response to the allegations in paragraph 6 of the Complaint,
                   10      Defendants allege that they are without sufficient information or belief as to the
                   11      matters set forth therein, and placing their denial on that basis, deny each and every
                   12      allegation set forth therein.
                   13                       ANSWER TO PLAINTIFF’S ALLEGATIONS OF
                   14                                  JURISDICTION AND VENUE
                   15                5.    Defendants state that the allegations of paragraphs 7 through 9 of the
                   16      Complaint constitute legal conclusions by Plaintiff, for which no response is
                   17      required. To the extent a response is required, Defendants allege that they are
                   18      without sufficient information or belief as to the matters set forth therein, and
                   19      placing their denial on that basis, deny each and every allegation set forth therein.
                   20                     ANSWER TO PLAINTIFF’S FACTUAL ALLEGATIONS
                   21                6.    In response to the allegations in paragraph 10 of the Complaint,
                   22      Defendants allege that they are without sufficient information or belief as to the
                   23      matters set forth therein, and placing their denial on that basis, deny each and every
                   24      allegation set forth therein.
                   25                7.    In response to the allegations in paragraph 11 of the Complaint,
                   26      Defendants admit that portions of the business establishment are open to the
                   27      public.
                   28                8.    Defendants state that the allegations of paragraphs 12 through 27 of
Stephen E. Abraham
____ LAW O FF ICES ____
 1 5 92 Pe gasus Stree t
 New port Bea ch, CA
          9 2 660          Answer (lt)                                2
    (9 49 ) 87 8-8608
                                                       DEFENDANTS’ ANSWER TO COMPLAINT
           Case 2:19-cv-08488-FMO-DFM Document 12 Filed 11/05/19 Page 3 of 10 Page ID #:26



                     1     the Complaint constitute legal conclusions by Plaintiff, for which no response is
                     2     required. To the extent a response is required, Defendants allege that they are
                     3     without sufficient information or belief as to the matters set forth therein, and
                     4     placing their denial on that basis, deny each and every allegation set forth therein.
                     5                             ANSWER TO PLAINTIFF’S CLAIMS
                     6               9.    Defendants state that the allegations of paragraphs 28 through 37 of
                     7     the Complaint constitute legal conclusions by Plaintiff, for which no response is
                     8     required. To the extent a response is required, Defendants allege that they are
                     9     without sufficient information or belief as to the matters set forth therein, and
                   10      placing their denial on that basis, deny each and every allegation set forth therein.
                   11                      ANSWER TO PLAINTIFF’S DEMAND FOR RELIEF
                   12                10.   The remaining allegations in the Complaint are merely prayers for
                   13      relief requiring no response from Defendant. To the extent that any response by
                   14      Defendants is required, Defendants deny that Plaintiff is entitled to any remedy or
                   15      relief and deny that Plaintiff has suffered any injury or damage in this matter.
                   16

                   17                                 AFFIRMATIVE DEFENSES
                   18                               FIRST AFFIRMATIVE DEFENSE
                   19                                     (Failure to State a Claim)
                   20                Defendants are informed and believe, and based thereon allege, that the
                   21      Complaint, and each and every claim therein, fails to state a claim for which relief
                   22      can be granted and should, therefore, be dismissed.
                   23                              SECOND AFFIRMATIVE DEFENSE
                   24                                          (Small Business)
                   25                Defendants operate a small business as that term is used in Civil Code
                   26      section 55.56.
                   27                               THIRD AFFIRMATIVE DEFENSE
                   28                                      (Statute of Limitations)
Stephen E. Abraham
____ LAW O FF ICES ____
 1 5 92 Pe gasus Stree t
 New port Bea ch, CA
          9 2 660          Answer (lt)                                3
    (9 49 ) 87 8-8608
                                                       DEFENDANTS’ ANSWER TO COMPLAINT
           Case 2:19-cv-08488-FMO-DFM Document 12 Filed 11/05/19 Page 4 of 10 Page ID #:27



                     1               Defendants are informed and believe, and based thereon allege, that
                     2     Plaintiff’s claims are barred to the extent that they are based on visits to the subject
                     3     facilities more than two years prior to the date the Complaint was filed. Cal. Civ.
                     4     Proc. §335.1.
                     5                            FOURTH AFFIRMATIVE DEFENSE
                     6                                            (Mootness)
                     7               The Complaint and each purported claim for injunctive relief alleged therein
                     8     fail as against Defendants on the grounds that the conditions as to which there
                     9     could be any legal obligation to make alterations do not or no longer exist and
                   10      therefore the claims are moot.
                   11                               FIFTH AFFIRMATIVE DEFENSE
                   12                                            (No Control)
                   13                The Complaint and each purported claim for injunctive relief alleged therein
                   14      fail as against Defendants on the grounds that the conditions as to which there
                   15      could be any legal obligation to make alterations is not owned or controlled by
                   16      Defendant.
                   17                               SIXTH AFFIRMATIVE DEFENSE
                   18             (Alterations Were Made to Ensure that the Facility Would Be Readily
                   19                           Accessible to the Maximum Extent Feasible)
                   20                Without conceding that Defendants made any “alterations” within the
                   21      meaning of disability access laws, any allegedly wrongful acts or omissions
                   22      performed by Defendant, if there were any, do not subject Defendants to liability
                   23      because any “alterations” to the subject properties, including to the features alleged
                   24      in the Complaint, were made to ensure that the facilities would be readily
                   25      accessible to the maximum extent feasible. 28 C.F.R. § 36.402.
                   26

                   27

                   28
Stephen E. Abraham
____ LAW O FF ICES ____
 1 5 92 Pe gasus Stree t
 New port Bea ch, CA
          9 2 660          Answer (lt)                                4
    (9 49 ) 87 8-8608
                                                       DEFENDANTS’ ANSWER TO COMPLAINT
           Case 2:19-cv-08488-FMO-DFM Document 12 Filed 11/05/19 Page 5 of 10 Page ID #:28



                     1                            SEVENTH AFFIRMATIVE DEFENSE
                     2                          (Reliance on Issuance of Building Permits)
                     3               Defendants are informed and believe, and based thereon allege, that the
                     4     Complaint and each purported claim for relief alleged therein are barred in whole
                     5     or in part because local building authorities issued appropriate permits for the
                     6     property at all times during which construction occurred, and Defendants had a
                     7     right to rely on the issuance of the permits as establishing compliance with all
                     8     applicable laws, regulations, orders, and approvals.
                     9                             EIGHTH AFFIRMATIVE DEFENSE
                   10                                        (Readily Achievable)
                   11                Defendants are informed and believe, and based thereon allege, that the
                   12      Complaint and each purported claim for relief alleged therein are barred in whole
                   13      or in part because Defendants have made and continue to make appropriate
                   14      accessibility changes at the Property to the extent that such changes are “readily
                   15      achievable.” To the extent that Defendants have not made changes that Plaintiff
                   16      contends should have been made, those changes are not required under applicable
                   17      law and are not “readily achievable.”
                   18                               NINTH AFFIRMATIVE DEFENSE
                   19                     (Defendants Provided Services Via Alternative Methods)
                   20                Any allegedly wrongful acts or omissions performed by Defendants or their
                   21      agents, if there were any, do not subject Defendants to liability because Defendants
                   22      accommodated or was ready and willing to accommodate Plaintiff’s alleged
                   23      disability by providing access via “alternative methods” other than the removal of
                   24      alleged barriers, such as, by personally assisting Plaintiff overcome/deal with any
                   25      of the barriers alleged in the Complaint.
                   26                              TENTH AFFIRMATIVE DEFENSE
                   27                             (Lack of Standing of Associated Persons)
                   28                Defendants are informed and believe, and based thereon allege, that
Stephen E. Abraham
____ LAW O FF ICES ____
 1 5 92 Pe gasus Stree t
 New port Bea ch, CA
          9 2 660          Answer (lt)                                5
    (9 49 ) 87 8-8608
                                                       DEFENDANTS’ ANSWER TO COMPLAINT
           Case 2:19-cv-08488-FMO-DFM Document 12 Filed 11/05/19 Page 6 of 10 Page ID #:29



                     1     Plaintiff lacks standing to assert the Complaint, and each purported claim for
                     2     relief alleged therein because Plaintiff cannot show such person suffered
                     3     injury in fact.
                     4                           ELEVENTH AFFIRMATIVE DEFENSE
                     5                       (Lack of Standing for Violations Not Encountered)
                     6               Defendants are informed and believe, and based thereon allege, that
                     7     Plaintiff lacks standing to assert the Complaint, and each purported claim for
                     8     relief alleged therein, as to any alleged disability access violations not
                     9     encountered because Plaintiff cannot show injury in fact as to such violations.
                   10                             TWELFTH AFFIRMATIVE DEFENSE
                   11                                              (Waiver)
                   12                Defendants are informed and believe, and based thereon allege, that the
                   13      Complaint and each purported claim for relief alleged therein are barred in whole
                   14      or in part by the doctrine of waiver.
                   15                           THIRTEENTH AFFIRMATIVE DEFENSE
                   16                                          (Lack of Notice)
                   17                Defendants are informed and believe, and based thereon allege, that Plaintiff
                   18      is barred from bringing his Complaint against Defendants because Defendants did
                   19      not have actual or constructive notice of the purported conditions causing alleged
                   20      injuries, losses, damages, or violations, and thusly the risk of injury, if any, to
                   21      Plaintiff was not reasonably foreseeable.
                   22                          FOURTEENTH AFFIRMATIVE DEFENSE
                   23                                      (Performance of Duties)
                   24                Defendants are informed and believe, and based thereon allege, that the
                   25      Complaint and each purported claim for relief alleged therein are barred in
                   26      whole or in part because Defendants fully performed any and all statutory, and
                   27      other duties owed to Plaintiff under applicable law.
                   28
Stephen E. Abraham
____ LAW O FF ICES ____
 1 5 92 Pe gasus Stree t
 New port Bea ch, CA
          9 2 660          Answer (lt)                                6
    (9 49 ) 87 8-8608
                                                       DEFENDANTS’ ANSWER TO COMPLAINT
           Case 2:19-cv-08488-FMO-DFM Document 12 Filed 11/05/19 Page 7 of 10 Page ID #:30



                     1                           FIFTEENTH AFFIRMATIVE DEFENSE
                     2                                          (No Barriers)
                     3               Defendants are informed and believe, and based thereon allege, that the
                     4     Complaint and each purported claim for relief alleged therein are barred to the
                     5     extent that Plaintiff did not encounter any barrier to access or usability at the
                     6     property.
                     7                          SIXTEENTH AFFIRMATIVE DEFENSE
                     8                    (Reasonableness, Good Faith, and Non-Discrimination)
                     9               Defendants are informed and believe, and based thereon allege, that the
                   10      Complaint and each purported claim for relief alleged therein are barred in whole
                   11      or in part because Defendants acted reasonably, honestly, in good faith, and in a
                   12      non-discriminatory manner at all times based on all relevant facts and
                   13      circumstances known by them at the time they so acted.
                   14                         SEVENTEENTH AFFIRMATIVE DEFENSE
                   15                                        (No Discrimination)
                   16                Defendants are informed and believe, and based thereon allege, that the
                   17      claim for relief alleged in the Complaint under California Civil Code Sections 51 et
                   18      seq. is barred because Defendant’ conduct is applicable alike to all persons.
                   19                          EIGHTEENTH AFFIRMATIVE DEFENSE
                   20                                  (Good Faith Barrier Removal)
                   21                Defendants are informed and believe, and based thereon allege, that the
                   22      Complaint and each purported claim for relief alleged therein are barred because
                   23      Defendants have fulfilled their legal obligations by making and continuing to make
                   24      good faith efforts to engage in readily achievable barrier removal.
                   25                          NINETEENTH AFFIRMATIVE DEFENSE
                   26                                             (No Duty)
                   27                Defendants are informed and believe, and based thereon allege, that the
                   28      Complaint and each purported claim for relief alleged therein are barred because
Stephen E. Abraham
____ LAW O FF ICES ____
 1 5 92 Pe gasus Stree t
 New port Bea ch, CA
          9 2 660          Answer (lt)                                7
    (9 49 ) 87 8-8608
                                                       DEFENDANTS’ ANSWER TO COMPLAINT
           Case 2:19-cv-08488-FMO-DFM Document 12 Filed 11/05/19 Page 8 of 10 Page ID #:31



                     1     Defendants did not owe and did not breach any legally cognizable duty to Plaintiff.
                     2                           TWENTIETH AFFIRMATIVE DEFENSE
                     3                                  (Not Authorized by Unruh Act)
                     4               Plaintiff is barred from obtaining relief under California Civil Code Sections
                     5     51, et seq. because nothing therein may be construed to require any construction,
                     6     alternation, repair, structural or otherwise, or modification of any sort whatsoever,
                     7     to any existing establishment, facility, building, improvement, or any other
                     8     property.
                     9                         TWENTY-FIRST AFFIRMATIVE DEFENSE
                   10                                              (No Damage)
                   11                Defendants are informed and believe, and based thereon allege, that Plaintiff
                   12      is not entitled to any damages because Plaintiff has not suffered any cognizable
                   13      damage or other harm as a result of Defendants’ acts or omissions.
                   14                        TWENTY-SECOND AFFIRMATIVE DEFENSE
                   15                                      (Adequate Legal Remedy)
                   16                Plaintiff is not entitled to any injunctive or equitable relief because Plaintiff
                   17      has adequate legal remedies.
                   18                         TWENTY-THIRD AFFIRMATIVE DEFENSE
                   19                                        (No Irreparable Harm)
                   20                Plaintiff is not entitled to any injunctive or equitable relief because Plaintiff
                   21      has not and will not suffer irreparable harm or injury.
                   22

                   23                RIGHT TO PLEAD ADDITIONAL AFFIRMATIVE DEFENSES
                   24                Defendants do not presently know all the facts and circumstances respecting
                   25      Plaintiff’s claims. Defendants reserves the right to amend this Answer should she
                   26      later discover facts demonstrating the existence of additional affirmative defenses.
                   27

                   28
Stephen E. Abraham
____ LAW O FF ICES ____
 1 5 92 Pe gasus Stree t
 New port Bea ch, CA
          9 2 660          Answer (lt)                                 8
    (9 49 ) 87 8-8608
                                                        DEFENDANTS’ ANSWER TO COMPLAINT
           Case 2:19-cv-08488-FMO-DFM Document 12 Filed 11/05/19 Page 9 of 10 Page ID #:32



                     1                                    PRAYER FOR RELIEF
                     2                     WHEREFORE, DEFENDANTS hereby pray for the following relief:
                     3                     1.    That Plaintiff takes nothing by reason of the Complaint and that
                     4     Judgment be rendered in favor of Defendants;
                     5                     2.    That Defendants be awarded their attorneys’ fees and the costs
                     6     of suit incurred by it in this action; and
                     7                     3.    For such other and further relief as the Court deems just and
                     8     proper.
                     9
                   10      Dated: November 5, 2019            LAW OFFICES OF STEPHEN ABRAHAM
                   11

                   12                                         By:      /s/ Stephen E. Abraham
                   13                                               Stephen E. Abraham
                                                                    Attorney for Defendants
                   14

                   15

                   16                                         JURY DEMAND
                   17                In accordance with Rule 38 of the Federal Rules of Civil Procedure,
                   18      Defendants respectfully demand a jury trial of all issues triable to a jury in this
                   19      action.
                   20
                           Dated: November 5, 2019            LAW OFFICES OF STEPHEN ABRAHAM
                   21

                   22
                                                              By:      /s/ Stephen E. Abraham
                   23
                                                                    Stephen E. Abraham
                   24                                               Attorney for Defendants
                   25

                   26

                   27

                   28
Stephen E. Abraham
____ LAW O FF ICES ____
 1 5 92 Pe gasus Stree t
 New port Bea ch, CA
          9 2 660          Answer (lt)                                9
    (9 49 ) 87 8-8608
                                                       DEFENDANTS’ ANSWER TO COMPLAINT
         Case 2:19-cv-08488-FMO-DFM Document 12 Filed 11/05/19 Page 10 of 10 Page ID #:33



                     1                                    PROOF OF SERVICE
                     2
                           STATE OF CALIFORNIA, COUNTY OF ORANGE
                     3

                     4 I am employed in the County of Orange, State of California. I am over the age of
                       18 and not a party to the within action. My business address is: 1592 Pegasus
                     5 Street, Newport Beach, California 92660.

                     6
                             On November 5, 2019, I served the foregoing document described as:
                     7DEFENDANTS’ ANSWER TO COMPLAINT thereon on all interested parties
                    8 in this action as follows:

                    9      Joseph R. Manning, Jr., Esq.            Representing Plaintiff
                           Michael J. Manning, Esq.
                   10      Craig G. Côté, Esq.
                           MANNING LAW, APC
                   11      20062 SW Birch Street, Ste. 200
                           Newport Beach, CA 92660
                   12
                                     [x]   e-Filing pursuant to Court order
                   13

                   14                Executed on November 5, 2019, at Newport Beach, California.
                   15
                             I declare under penalty of perjury under the laws of the State of California
                   16 that the above is true and correct.

                   17

                   18                                            /s/ Stephen E. Abraham
                                                                   Stephen E. Abraham
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
Stephen E. Abraham
____ LAW O FF ICES ____
 1 5 92 Pe gasus Stree t
 New port Bea ch, CA
          9 2 660          Answer (lt)
    (9 49 ) 87 8-8608
                                                              PROOF OF SERVICE
